Citation Nr: 0525016	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure 
disorder.

2.	Entitlement to service connection for a seizure 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and service in the National Guard from September 1977 to 
December 1985, including a period of active duty for Training 
(ACDUTRA) from June 1, 1985, to June 15, 1995.    

The veteran's claim for service connection for a seizure 
disorder was previously denied by the RO in an unappealed 
rating decision of April 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) On appeal from a March 
2004 rating action by the RO that found that new and material 
evidence had been submitted to reopen a claim for service 
connection for a seizure disorder, but then denied the 
veteran's reopened claim for service connection for this 
disability.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material." 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1. In April 1995, the RO denied the veteran's claims for 
service connection for a seizure disorder.  The veteran did 
not perfect an appeal of this decision, which thereafter 
became final.  

2. Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's seizure disorder was aggravated 
during a period of ACDUTRA in June 1985.

3. The evidence of indicates that the veteran's has a seizure 
disorder that was aggravated during a June 1985 period of 
ACDUTRA.


CONCLUSION OF LAW

1. The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
a seizure disorder is reopened. 38 U.S.C.A. §§ 5103A, 5108, 
7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2. The veteran's seizure disorder was aggravated during 
ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 310, 331(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well- 
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his application to reopen his claim for 
service connection for a seizure disorder.

I.	Factual Basis.  

The evidence of record at the time of the April 1995 rating 
action that denied service connection for a seizure disorder 
can be briefly summarized.  On the veteran's May 1970 
examination prior to service entrance, no pertinent 
abnormalities were reported on clinical evaluation. The 
service medical records contain no complaints, findings, or 
diagnosis indicative of a seizure disorder.  

During private hospitalization in February 1983 the veteran 
denied any seizures (convulsions).  He had had syncope 
episodes in the past with the most recent occurring after 
suffering from heat stroke during a National Guard summer 
encampment.  

In February and March 1985 the veteran was hospitalized at a 
private facility after he passed out at work.  
Electroencephalograms were reported to be abnormal.  The 
discharge diagnoses included suspected epileptic seizures.  

Statements from a private physician dated in March 1985 
revealed that the veteran had a history of passing out spells 
since age 9 or 10.  The doctor suspected that the veteran had 
a seizure disorder for a number of years.  In a September 
1985 statement the doctor reported that the veteran had been 
hospitalized 3 weeks earlier for seizures.

In February 1986 the veteran was hospitalized after he had 
three seizures.  The veteran was noted to be on Dilantin, 
which was increased to 500 milligrams a day.  The diagnoses 
included seizure disorder poorly controlled with three 
episodes of seizures that morning.  In April 1986 the veteran 
was again hospitalized privately for epileptic convulsions.  
In a physician's statement of September 1986 it was revealed 
that the veteran had had his license revoked because of 
seizures.  

Additional private and VA clinical records reflected 
subsequent treatment for a seizure disorder during the late 
1980s and early 1990s.  

In a statement dated in February 1994 the veteran reported 
that he struck his head while on his way to a North Carolina 
National Guard drill and began to suffer seizures a few days 
later while attending another National Guard drill.  He also 
reported being treated for seizures at a military hospital at 
Fort Bragg in 1984 or 1985.  

The RO attempted to verify the veteran service in the North 
Carolina National Guard but was unsuccessful.  

The evidence associated with the record subsequent to the 
April 1995 rating board denial of the veteran's claim for 
service connection for epilepsy includes documentation from 
the service department that indicates service in the North 
Carolina Army National Guard during the period from September 
1977 to December 1985.  

Service medical records reveal outpatient treatment in May 
1985 at the Womack Army hospital, during which the veteran 
provided with a prescription for Dilantin.  In June 1985, 
while he was on active duty for training, he received 
treatment during which a history of seizures of undetermined 
etiology was reported.  It was noted that the veteran had 
passed out on duty.  A neurological examination was reported 
to be normal.  The impression was seizure activity and it was 
noted that the veteran was to be confined to quarters for 
remainder active training because of seizures that were 
uncontrolled by medication. A medical qualification statement 
of November 1985 indicated that the veteran had had recurring 
problems with epilepsy that required short periods of 
hospitalizations and he had elected not to extent his 
National Guard service due to his medical condition.  

VA clinical records reflect treatment for seizures during 
2002 and 2004.  During treatment in February 2003 the veteran 
stated that he was started on Dilantin for the control of his 
seizures, but this did not control the disorder and he was 
switched to Phenobarbital.  After a period in which he ws 
seizure free his medication was discontinued and he was 
seizure free for 5 years until he had another seizure and was 
again placed on Dilantin.  

II.	Legal Analysis.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material". Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2003).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
310, 331(West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and that it was not aggravated in 
service.  38 U.S.C.A. § 1132. 

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, is 
not warranted.

The basis for the April 1995 denial of service connection for 
a seizure disorder by the RO was that the veteran service 
medical records from his period of active duty did not show 
the onset of a seizure disorder during that time and no such 
disability was shown until many years thereafter.  The RO 
noted the veteran's assertions that he had seizures during 
periods of training with the National Guard, but no such 
service had been verified at the time of the April 1995 RO 
denial of service connection for seizures.  

The evidence associated with the record since the April 1995 
RO rating action demonstrates that the veteran did indeed 
have service in the National Guard subsequent to his period 
of active service.  Moreover, service medical records were 
obtained showing that in June 1985, while he was on ACDUTRA, 
the veteran received treatment for seizures and he was 
confined to quarters for the remainder of his period of 
ACDUTRA because of seizures that were uncontrolled by 
medication. Service documents also showed that he had had 
recurring problems with epilepsy subsequently that required 
short periods of hospitalizations and he had elected not to 
extent his National Guard service due to this disorder.  

The above noted evidence is clearly new since it was not of 
record at the time of the April 1995 rating action that 
denied service connection for seizure disability. And his 
also not cumulative of evidence that was of record at that 
time.  Moreover, this recent evidence relates to the 
essential elements of service connection. It provides 
evidence of a seizure activity during a period of ACDUTRA and 
raises the question of aggravation of the veteran's seizure 
disability during the June 1985 period of ACDUTRA. As such, 
it goes to previously unestablished elements necessary for a 
grant, and raises a reasonable possibility of an allowance. 
It is thus both new and material evidence.

Turning to the merits of the veteran's claim, the Board notes 
that prior to the June 1985 period of ACDUTRA the veteran was 
suspected of having a seizure disorder, but the medical 
documentation from his 1985 period of ACDUTRA shows that his 
seizures were found to be uncontrolled by medication at that 
time and were considered of sufficient severity for his 
training activities to be discontinued at that time.  

It also appears that his seizure disorder required 
hospitalization shortly after the conclusion of his June 1985 
period of ACDUTRA and also required increasing dosages of 
Dilantin for its control in the years immediately thereafter.  
Moreover, the record also shows that the seizures were the 
determining factor in the veteran's decision to withdraw from 
the National Guard later in 1985.  At least two further 
hospitalizations for seizures were reported in the year after 
the 1985 period of ACDUTRA and the veteran's license to drive 
was revoked the following year.  

The Board finds this record to be at least in relative 
equipoise. Resolving reasonable doubt in the veteran's favor, 
the evidence shows that the veteran's seizure disorder was 
aggravated during his period of ACDUTRA in June 1985 and 
therefore, service connection for a seizure disorder is 
warranted.  


ORDER

New and material having been submitted, the veteran's 
application to reopen his claim for service connection for 
seizures is granted.  

Service connection for a seizure disorder is granted.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


